EXHIBIT RATIO OF EARNINGS TO FIXED CHARGES Our ratio of earnings to fixed charges is as follows: 2007 2006 2005 2004 2003 Earnings: Income (loss) from continuing operations before provision for income taxes and cumulative effect of accounting change $ 745,465 $ 352,816 $ 214,410 $ 103,120 $ (63,434 ) Minority interest - (2,893 ) Equity in undistributed earnings (losses) of affiliates 377 3,382 253 4,885 (706 ) Interest expense 22,520 24,629 31,820 36,066 18,993 Portion of rents representative of the interest factor 22,292 17,318 11,019 16,317 15,810 $ 790,654 $ 398,145 $ 257,502 $ 160,388 $ (32,230 ) Fixed charges: Interest expense, including amount capitalized 28,478 $ 27,689 $ 33,721 $ 37,039 $ 20,591 Portion of rents representative of the interest factor 22,292 17,318 11,019 16,317 15,810 $ 50,770 $ 45,007 $ 44,740 $ 53,356 $ 36,401 Ratio of earnings to fixed charges 15.57 x 8.85 x 5.76 x 3.01 x - Earnings were inadequate to cover fixed charges for the year ended December 31, 2003 by
